PCIJ_B_01_WorkersDelegateILO_LNC_NA_1922-05-22_APP_01_NA_NA_EN.txt. 5 File :

LEAGUE OF NATIONS.

To the Permanent Court of International Justice.

In execution of the Resolution of the Council of the:
League of Nations adopted on May 12th, 1922, of which
a certified true copy is annexed heréto, and by virtue of
the authorisation given by this Resolution,

The Secretary General of the League of Nations has the
honour to present to the Permanent Court of International
Justice the request of the Council that the Court will,
in accordance with Article 14 of the Covenant of the
League, give an advisory opinion upon the following
question : | |

,»Was the Workers Delegate for the Netherlands ‘at

the Third Session of the International Labour Conference

_ nominated in accordance with the provisions of paragraph
3 of Article 389 of the Treaty of Versailles ?”

Documents äre attachéd hereto setting out the. facts out
of which the present request for the Court’s opinion has arisen,
and showing the circumstances in which, and the manner by
which: the. Delegate in question was nominated, and the
doubts which have been raised as to whether this nomination
was in accordance with the terms of the Treaty.

‘They. consist of a letter from the Director of the
International Labour Office, dated March i7th, 1922,
communicating the request of the competent organs of
the Labour Organisation that the Council would take the
opinion of the Court, and of the fifteen annexes referred
to in the letter.

(signed) ERIC DRUMMOND,
Secretary General of the League of Nations.

Geneva, May 22nd, 1022.

F. a. III
7...
LEAGUE OF NATIONS
= Resolution adopted by the Council, May 12th, 1922.

The Council of the League of Nations, having considered
the letter of March 17th, 1922, from the Director. of the
International Labour Office to the Secretary General, by
which the Council is informed of the unanimous desire of
the Third International Labour Conference and of the
Governing Body of the International Labour Office that
the Council will request the opinion of the Permanent
Court of International Justice upon the question formulated
in the letter,

RESOLVES:

1. The Council requests the Permanent Court of Inter-
national Justice, in conformity with Article 14 of the
Covenant of the League of Nations, to give an advisory
opinion upon the question “whether the Workers’ Delegate for
the Netherlands at the Third Session of the International La-
bour Conference was nominated in accordance with the provi-
sions of Paragraph 3 of Article 389 of the Treaty of Versailles”.

2. The Secretary General is authorised to present this
request to the Court, together with the letter from the
Director of the International Labour Office and the docu-
ments concerning the matter, to give all necessary assistance
in the examination of the question and to arrange to be
represented before the Court, if necessary.

3.°The International Labour Office is requested to afford
the Court all assistance which it may require in the conside-
ration of the question hereby submitted.

Certified true copy,

(signed) VAN HAMEL,
Director Legal Section.
